Citation Nr: 9906394	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  97-28 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for malignant melanoma 
of the urethra.

2.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as noncompensably 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse



ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1943 to 
February 1965.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1997 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
malignant melanoma and granted service connection for 
bilateral hearing loss but assigned a noncompensable 
evaluation.

The appellant and his spouse appeared at a hearing held at 
the RO on December 2, 1997.  A transcript of that hearing has 
been associated with the record on appeal.


REMAND

1.  Hearing loss

At the December 1997, the appellant and his spouse testified 
that he had been treated in approximately October 1997 by the 
VA for his bilateral hearing loss.  Those records have not 
been associated with the appellant's claims folder.


2.  Malignant melanoma of the urethra

As of September 24, 1998, the provisions of 38 C.F.R. § 
3.311(b)(2), pertaining to Claims Based on Exposure to 
Ionizing Radiation of the VA Schedule for Rating Disabilities 
were amended.  The regulation now includes prostate cancer 
and any other cancer as radiogenic diseases.  63 Fed. Reg. 
50993-50995 (1998).  The provisions of 38 C.F.R. § 3.11 
impose obligations on VA to undertake certain development 
where a veteran claims radiation exposure during service and 
is shown to have a radiogenic disease.  See e.g., 38 C.F.R. 
§ 3.311(a)(1), (a)(2)(iii) (1998).  The appellant's claim for 
service connection for melanoma of the urethra secondary to 
ionizing radiation has not been developed in accordance with 
that regulation.

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held, in pertinent part, 
that where the law or regulation changes after a claim has 
been filed but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant should apply.  In view of the above the appellant's 
claim must be adjudicated pursuant to the provisions of 38 
C.F.R. § 3.311.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the appellant for bilateral 
hearing loss since March 1997.  After 
securing the necessary release, the RO 
should obtain these records.

2.  The appellant should be afforded a VA 
examination to evaluate his hearing loss.

3.  The RO should then undertake 
development of the appellant's claim for 
service connection for melanoma of the 
urethra in accordance with the provisions 
of 38 C.F.R. § 3.311.

4.  After the requested development has 
been completed, the RO should 
readjudicate the appellant's claims.

If any benefit sought on appeal remains denied, the appellant 
and his accredited representative should be furnished a 
Supplemental Statement of the Case and given the opportunity 
to respond thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).






- 4 -


